Title: Matthew Ridley to the Commissioners, 29 September 1778
From: Ridley, Matthew
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Sirs
      Paris September the 29th. 1778
     
     Meeting accidentally, when in London, with a Manuscript Book of the Commissioners of the English Navy, a few Years back; containing a very accurate description of the Dimensions, Guns, Men &ca. of most Ships then in Commission; various calculations for the purpose of Ship building and repairing; the duties of the several Officers in their different stations on board Ships of War, and other matters, I conceived it might be of very material service, to those concerned in the Navy of the United States, and therefore secured it. I now beg leave, Honourable Sirs, through you to present it to Congress. Should they think it worthy their acceptance: and that it should be the means of only a small advantage to their Navy, I shall esteem myself happy, as having, by any means, contributed thereto. Possessing property in the State of Maryland, it is my earnest desire that I may derive my only security therein, from the joint Powers of the United States; and that those of their Navy may encrease, long flourish, and as their Land exertions, already are, become, the Wonder of the World, is the sincere Wish of Honourable Sirs Your most Obedient and most humble Servant
     
      Mattw: Ridley of Baltimore in the state of Maryland
     
    